Citation Nr: 0316472	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  01-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from November 1986 to November 1990 has been 
reported.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the VARO in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA and the action to be taken by him.  

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on November 17, 2000.

3.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.  


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting 
period for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3031, 5107 (West 2002); 
38 C.F.R. §§ 21.7050, 21.7051 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  They also include an enhanced duty on the 
part 


of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development actions 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.  

The record shows that in an October 2000 communication the 
veteran was asked to provide information about the disability 
that kept him from training.  He was told he was to provide 
information as to the type of disability he was claiming, the 
beginning and ending dates of the period during which he 
could not attend school because of his disability, the 
reasons why he was not able to begin or continue the training 
program, and any type of job he held during the period of 
disability.  He was also asked to provide a statement from a 
physician who treated him as to a diagnosis and treatment, 
how long he had the disability, and the dates during which 
the disability had prevented him from training or going to 
school.  He was asked to also provide any medical evidence he 
might have.  Further, in a November 2000 statement, he was 
again asked to provide basically the same information.  He 
has not provided any such information, instead noting that 
his depression had resulted in an inability or no desire to 
ask for help.  In a communication received in January 2001, 
the veteran asked for a hearing.  He was scheduled for a 
personal hearing before a traveling member of the Board in 
May 2003.  He failed to appear for the hearing without 
providing any explanation.  

In view of the foregoing, the Board finds that VA has met the 
notice and duty to assist provisions contained in the VCAA.  
The Board believes it would not be prejudicial to the veteran 
to issue a decision at this time.  The Board notes that a 
remand for further development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law 


does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

The purpose of an educational assistance program for certain 
veterans and service members is stated in 38 U.S.C.A. §  
3001.  38 C.F.R. § 21.7000.  VA law provides, generally, that 
basic educational assistance or supplemental educational 
assistance will not be provided to a veteran or service 
member beyond 10 years from the later of (i) the date of the 
veteran's last discharge or release from a period of active 
duty of 90 days or more of continuous service; or (ii) the 
date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  
38 U.S.C.A. §  3031; 38 C.F.R. § 21.7050.  

Regulations also provide, however, that VA shall grant an 
extension of the applicable delimiting period when the 
veteran applies for an extension within the time specified 
and the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It is noted that it must be clearly established 
by medical evidence that such a program of education was 
medically infeasible and that VA will not consider a veteran 
who is disabled for a period of 30 days or less as having 
been prevented from initiating or completing a chosen 
program, unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the 


chosen program or was forced to discontinue attendance, 
because of the short disability.  See 38 C.F.R. § 21.7051 (a) 
(2).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or contradiction in the evidence.  
38 C.F.R. §§ 3.102, 4.3.

In this case, the Board finds the medical evidence of record 
does not establish that the veteran's pursuit of a program of 
education was medically infeasible at any time during his 10-
year period of eligibility.  

Of record is a September 2000 statement from a county 
firefighter who indicated he was a lifelong friend of the 
veteran.  He recalled that between 1997 and 1999, the veteran 
went through several episodes of depression lasting from six 
months to one year.  He believed during those periods the 
veteran was clinically depressed.  He recalled that during 
the times he saw the veteran, the veteran seemed to be sad 
and unmotivated.  He slept a lot and stayed in his room all 
day.  The individual stated the veteran's normal personality 
was outgoing and adventurous.  He went on to indicate that 
since the veteran began college in January 2000, he had 
excelled in all his classes and had made significant positive 
changes in his life.

In another September 2000 communication, another individual 
who was a longtime friend of the veteran stated that the 
veteran was not himself between 1997 and early 1999.  He 
stated the veteran was depressed and motionless and usually 
stayed in his room and watched television or slept.  He 
reported the veteran was depressed and would not talk to 
anyone about his problems.  He indicated that the veteran 
finally looked into his problem and spoke to several 
counselors at the community college and had been in school 
there for about one year.

In a September 2000 communication, a private psychologist at 
a community college student health center indicated that the 
veteran was undergoing treatment with him for severe, 
recurrent major depressive disorder without psychotic 
features.  Referral for psychiatric medication evaluation was 
discussed.  The veteran's prognosis was described as 
"promising."  

In a statement later that month, the psychologist indicated 
that he saw the veteran on three occasions in July 2000 and 
on two occasions in August 2000 for the depressive disorder.  
The psychologist stated the veteran indicated that he had not 
sought treatment years earlier because "he withdrew, and 
wasn't sure where to turn for help."  

In a November 2000 statement, the veteran indicated that he 
had worked as an employment training specialist/statistical 
assistant for a county school system on a full 40-hour-a-week 
basis between March 1999 and September 1999.  He also 
referred to having worked as an assembler for a surgical 
company 40 hours a week.  He did not give the specific dates, 
but he reported that this job took place sometime between 
1997 and 1999.  He indicated that he did not want to talk 
about his depression to anyone else and he described his 
emotional state of mind as being dark, with little thought of 
asking anyone for help.  He stated that he did not seek 
medical attention between 1997 and 1999 and he acknowledged 
that the only medical evidence he had pertaining to his 
psychiatric status were the statements from the psychologist 
at the community college.  

A communication of record from the RO to the veteran 
indicated that in a November 27, 2000, letter, the veteran 
was asked for the exact beginning and ending dates of the 
period he could not attend school or attend training because 
of disability.  He was asked to provide medical evidence for 
the period in which he 
was claiming disability, including a statement from the 
attending physician.  He was 


told the doctor's statement should include diagnosis and 
treatment, length of disability, dates during which the 
disability prevented him from training or going to school.  
He was informed that the medical evidence he had provided 
indicated a physician's statement referring to only five days 
of treatment in 2000.  He was informed that he had to submit 
supporting evidence by November 27, 2001, which was one year 
from the date of the request.

As acknowledged by the veteran himself, there is no evidence 
that his psychiatric disability was so incapacitating between 
1997 and 1999 that he was prevented from pursuing a program 
of education during his 10-year period of eligibility.  The 
lay statements submitted do not provide the medical evidence 
necessary by regulation to establish medical infeasibility.  
The medical evidence which is of record refers to treatment 
on only five days in the year 2000 and is not probative as to 
whether or not pursuit of a program of education was 
medically infeasible.  The veteran was sent communications 
from VA requesting more detailed information, but he has not 
provided the requested information.  Indeed, it appears that 
the requested evidence does not exist.  He asked for a 
hearing and was scheduled for a hearing before a traveling 
member of the Board in May 2003, although, for whatever 
reason, he chose not to attend.  VA efforts to obtain 
additional information in order to more fully and fairly 
evaluate the claim have been unsuccessful.  The Board is 
therefore forced to rely on the evidence which is of record.  
That evidence does not reflect any good cause or 
justification for the veteran's failure to provide the 
evidence.  As the veteran himself indicated in his November 
2000 statement, he was able to work a 40-hour week for six 
months in 1999 and he was also able to work another job as an 
assembler 40 hours a week for an unspecified time.  He 
acknowledged that he did not seek medical attention between 
1997 and 1999.  There is no report of difficulty in 
performing either job during the time frame indicated.  

Accordingly, the Board finds it has not been established that 
a physical or mental disability precluded a program of 
education during the veteran's basic Chapter 30 delimiting 
period.  



ORDER

An extension of the delimiting date for education assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.



                       
____________________________________________ 
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



